DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 12/08/2021 in response to the Non-Final Office Action mailed 09/08/2021 has been entered.  
	Claims 1, 2, 9-11, 14 and 18-20 have been amended, claims 6 and 15 cancelled, and claims 21-22 added.  Claims 1-5, 7-14 and 16-22 are currently pending in U.S. Patent Application No. 16/876,256.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the cited prior art have been considered and determined persuasive in view of accompanying claim amendments.  References of record to include Lin et al. (US 2015/0294490) fail to teach/suggest independent claim(s) as a whole to include those modified limitations of claim(s) 6/15 now cancelled, and cited portions of Lin are non-equivalent to said limitations as feature point(s) taught/suggested therein are not determined on a basis of gray-scale values of multiple second pixel points differing from a gray-scale value of the first pixel point.  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-5, 7-14 and 16-22 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under references cited.  Reconsideration and updated search has provided additionally cited references which present the general state of the art without lending towards an obvious combination of references that teach/suggest the claimed invention as a whole.  Specifically references of record fail to teach/suggest:
determining a matching relationship between each feature point in the key frame image and each feature point in the to-be-processed frame image;
determining a transformation relationship based on the feature point in the key frame image and a feature point in the to-be-processed frame image that matches the feature point in the key frame image; and
processing the to-be-processed frame image based on the transformation relationship to obtain a target frame image,
wherein the extracting one or more feature points in the key frame image and one or more feature points in the to-be-processed frame image, respectively comprises:
determining multiple second pixel points in a preset area range of a first pixel point in the key frame image or in the to-be-processed frame image;
determining whether gray-scale values of the multiple second pixel points are different from a gray-scale value of the first pixel point; and
when the gray-scale values of the multiple second pixel points are different from the gray-scale value of the first pixel point, determining that the first pixel point is a feature point in the key frame image or in the to-be-processed frame image.

Applicant’s invention as claimed enables an improved transformation relationship determination and subsequent processing based thereon (optionally occurring in real-time) in 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669